Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 12, 2016

The Court of Appeals hereby passes the following order:

A17D0181. DONALD MORAN v. THE STATE.

      In March 2014, Donald Moran was sentenced following his convictions for
aggravated battery, aggravated assault, burglary, possession of a knife during the
commission of a felony, and stalking. On appeal, this Court reversed the stalking
conviction and affirmed the remaining convictions. See Moran v. State, 334 Ga. App.
765 (2015). In January 2016, Moran filed an extraordinary motion for new trial,
which the trial court denied on July 14, 2016. Moran improperly filed a direct appeal
of the denial. See Moran v. State, Case No. A17A0563; see also OCGA § 5-6-35 (a)
(7) (providing that the denial of an extraordinary motion for new trial is subject to the
discretionary appeal procedure). On November 28, 2016, Moran filed the instant
application for discretionary review of the denial. We lack jurisdiction.
      As Moran recognizes, his application is untimely. To be timely, a discretionary
application must be filed within 30 days of entry of the order sought to be appealed,
but Moran filed his application 137 days after entry of the order denying his
extraordinary motion for new trial. See OCGA § 5-6-35 (d). While Moran argues
that we should consider his application for several reasons, the requirements of
OCGA § 5-6-35 are jurisdictional, and we cannot accept an application for appeal not
made in compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d
57) (1989). Accordingly, this application is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/12/2016
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.